RESOLUCIÓN
Examinada la Moción en Cumplimiento de Resolución, presentada por la Directora Auxiliar de la Oficina de Inspección de Notarías, Leda. Marla D. Ríos Díaz, se autoriza la reinstalación del Ledo. Francisco J. Amundaray Rodríguez al ejercicio de la notaría, efectivo inmediatamente. Se le apercibe al licenciado Amundaray Rodríguez que en el futuro deberá dar estricto cumplimiento a las normas que rigen el derecho notarial y se ordena el archivo de la presente causa.

Publíquese.

*12Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
El Juez Asociado Señor Rebollo López no intervino.
(.Fdo.) Dimarie Alicea Lozada

Secretaria del Tribunal Supremo Interina